Slidell, J.,
dissenting. I would have been willing to make some reduction from the amount awarded by the district court, but I have doubts as to the extent of reduction proposed by my brethren. A good deal of the enhancement of value of the plaintiff’s land, which enhancement exists for the time being at least, seems to me attributable to the temporary establishment of the customhouse in the immediate neighborhood. I think, also, there was some hardship, (perhaps not intentional,) in the course pursued towards the plaintiff.